Citation Nr: 9926949	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema, claimed secondary to 
nicotine dependence and tobacco use in service.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied service connection for emphysema.  In May 
1999, the Board remanded the matter for due process 
considerations.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The veteran duly perfected an appeal in August 1999.


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease and emphysema were 
not clinically evident in service or for many years 
thereafter, and no competent medical evidence has been 
submitted linking such disabilities to service or any 
incident therein, including cigarette smoking in service.  

2.  There is no competent medical evidence of nicotine 
dependence in service or any time thereafter and no competent 
medical evidence has been submitted linking the veteran's 
current chronic obstructive pulmonary disease and emphysema 
to any nicotine dependence of in-service origin.


CONCLUSION OF LAW

The claim of service connection for chronic obstructive 
pulmonary disease and emphysema, alleged secondary to 
nicotine dependence and tobacco use during service, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for chronic 
obstructive pulmonary disease and emphysema.  His principal 
contention is that his cigarette smoking in service led to 
his chronic obstructive pulmonary disease and emphysema.  He 
also contends that he became addicted to cigarettes in 
service, and in effect argues than any post-service smoking 
is thus also related to service.  

I.  Factual Background

A review of the record shows that the veteran's November 1942 
military enlistment medical examination report is negative 
for pertinent complaints or findings of abnormality.  In-
service medical records are likewise negative for complaints 
or findings of chronic obstructive pulmonary disease, 
emphysema, abnormalities of the lungs, respiratory system, or 
any notation pertaining to tobacco use or addiction.  At his 
January 1946 military separation medical examination, the 
veteran's lungs and cardiovascular system were normal and a 
chest X-ray was negative.  

In July 1996, the veteran filed a claim of service connection 
for emphysema, stating that his disease began in service in 
1945.  In support of his claim, the RO obtained VA outpatient 
treatment records for the period of April 1995 to March 1997.  
These records show that he was treated for several disorders, 
including chronic obstructive pulmonary disease and 
emphysema.  No notation of nicotine addiction was recorded in 
the records, nor was an opinion recorded with respect to the 
etiology of the veteran's chronic obstructive pulmonary 
disease and emphysema.

The veteran subsequently submitted private clinical records 
showing that in January 1990, he was seen with complaints of 
a fever, chills, and vomiting.  It was noted that he had been 
diagnosed with emphysema 10 years earlier and had quit 
smoking cigarettes at that time.  The diagnosis was 
bronchitis.  The records show that his symptoms returned 
about one week later and he sought emergency treatment.  He 
was hospitalized and diagnosed with right lower lobe 
pneumonia, possible right hilar mass, hypokalemia, and 
emphysema.  Additional private clinical records show that he 
was again treated in August 1992 for a cough, fever, 
congestion and chills.  It was noted that he had a history of 
emphysema and had been a smoker for more than 50 years.  The 
final diagnosis was bronchitis with chronic obstructive 
pulmonary disease.  No complaints or findings of nicotine 
addiction are noted in the private clinical records, nor was 
an opinion recorded with respect to the etiology of the 
veteran's chronic obstructive pulmonary disease and 
emphysema.

On VA medical examination in May 1998, the veteran reported 
that he had developed breathing problems in the late 1970s 
and was diagnosed with emphysema in 1979.  He indicated that 
he had smoked two to three packs of cigarettes daily from 
1943 (while stationed in the Pacific) until 1979, when he 
quit after learning he had emphysema.  The examiner's 
diagnosis was chronic obstructive pulmonary disease with 
advanced emphysematous reaction.  

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In general, in any claim for benefits, the initial question 
before the Board is whether the claimant has met his or her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit ) has set forth the 
general parameters of what constitutes a well-grounded claim, 
i.e., a plausible claim, one which is meritorious on its own 
or capable of substantiation.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Specifically, the Federal Circuit has held that in order for 
a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence.  Furthermore, the evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible. 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

With respect to claims based on tobacco use, VA General 
Counsel has held that direct service connection may be 
established for disability shown to result from tobacco use 
during active service.  VA O.G.C. Prec. Op. No. 2-93 (Jan. 
13, 1993), 58 Fed. Reg. 42756 (1993).  In order to establish 
a well-grounded claim in such cases, the claimant must 
provide medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence 
of a relationship between the current disability and tobacco 
use during active service.  Id.  

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the claimant must provide (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.  

III.  Analysis

After careful consideration of the evidence of record, the 
Board concludes that the claim of service connection for 
chronic obstructive pulmonary disease and emphysema, to 
include as secondary to nicotine dependence and tobacco use 
in service, is not well grounded.

Initially, it is noted that neither chronic obstructive 
pulmonary disease nor emphysema was clinically evident in 
service or for many years thereafter.  In fact, the record 
indicates that emphysema was not diagnosed until 1979, 
approximately 33 years after the veteran's separation from 
active military service.  Moreover, none of the post-service 
medical evidence of record relates the veteran's chronic 
obstructive pulmonary disease or emphysema to his period of 
service or any incident therein, to include cigarette 
smoking.  

In that regard, it is noted that although the veteran has 
testified that he smoked cigarettes during service, the 
record also shows that he continued to smoke for at least 
three decades after service.  At his May 1998 VA medical 
examination, he reported that he had smoked two to three 
packs of cigarettes daily from 1943 to 1979.  An August 1992 
private clinical record notes that he had been a smoker for 
more than 50 years.  

Thus, although the veteran smoked in service, the impact of 
cigarette smoking at various times on an individual's health 
is a medical determination which the veteran and the Board 
may not competently make.  See Espiritu, supra.  While the 
Board accepts that the veteran smoked cigarettes during 
service, he has failed to present any competent medical 
evidence that his current chronic obstructive pulmonary 
disease and emphysema are related to such in-service smoking, 
as opposed to post-service cigarette smoking and/or causes 
unrelated to cigarette smoking. Cf. Combee v. Brown, 34 F. 3d 
1039, 1942 (Fed. Cir. 1994) (proof of direct service 
connection entails proof that exposure during service caused 
the malady that appears many years later). 

The Board recognizes that the veteran has indicated that he 
was advised by medical professionals that his chronic 
obstructive pulmonary disease and emphysema are related to 
his smoking.  However, his statements regarding what he was 
told by his treating physicians, filtered as they are 
"through a layman's sensibilities" are "simply too 
attenuated and inherently unreliable to constitute competent 
medical evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996). 

Thus, in the absence of competent medical evidence relating 
the veteran's current disability to his service or any 
incident therein, including in-service smoking, the claim of 
service connection for chronic obstructive pulmonary disease 
and emphysema on a direct basis is not well grounded.  
38 U.S.C.A. § 5107(a).

The veteran has also argued that he first became addicted to 
cigarettes in service and that, as such, any post-service 
smoking and related disability is also connected to his 
period of service.  The Board has carefully considered his 
claim in this regard, but notes that medical evidence is 
required to show that the veteran incurred nicotine 
dependence in or due to service.  See Espiritu; VA O.G.C. 
Prec. Op. No. 19-97.  It is not sufficient that he merely 
state that he began smoking in service and that he continued 
to smoke, or that cigarettes were plentiful and free during 
his service period.  Neither the Board nor the veteran is 
competent to express an opinion as to the existence of a 
nicotine dependence.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

In this case, although the veteran alleges that he incurred 
nicotine dependence during service, there is no medical 
opinion of record which supports his lay assessment.  The 
record contains no medical diagnosis of nicotine dependence 
in service or at any other time.  In view of the foregoing, 
the claim of service connection for chronic obstructive 
pulmonary disease, secondary to nicotine dependence in 
service, is also not well grounded.  38 U.S.C.A. § 5107(a).

In reaching its decision that the veteran's claim is not well 
grounded, the Board has considered his assertions that the 
armed forces provided him with readily available and cheap or 
free cigarettes and in essence encouraged him to smoke.  
While sympathetic to his assertions, the Board notes they 
cannot serve to make the claim well grounded.  Again, what is 
required is medical evidence (such as a doctor's opinion) of 
a connection between smoking in service and his current 
chronic obstructive pulmonary disease and emphysema.

For the reasons cited above, it is the Board's conclusion 
that the veteran's claim is not well grounded under 38 
U.S.C.A. § 5107(a).  That is, he has failed to submit 
competent medical evidence which indicates that he incurred 
chronic obstructive pulmonary disease and emphysema during 
service or that he incurred nicotine dependency during 
service.  

Since a well-grounded claim has not been submitted, VA is not 
obligated to assist him in the development of facts pertinent 
to this claim.  38 U.S.C.A. 5107(a).  Nonetheless, VA has a 
duty to notify a veteran under section 5103(a) when the 
circumstances of the case put the Department on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make the claim 'plausible' and that such. 
evidence had not been submitted with the application.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
this case, however, the veteran has not identified any 
available medical evidence that has not been submitted or 
obtained, which would support a well-grounded claim.  The RO 
informed the veteran of the type of evidence necessary to 
state a well-grounded claim in its December 1996, February 
1998, and September 1998 letters and in the May 1999 
Statement of the Case.  Thus, VA has satisfied its duty to 
inform the veteran.  38 U.S.C.A. 5103(a). See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for chronic obstructive pulmonary disease 
and emphysema, claimed secondary to nicotine dependence and 
tobacco use in service, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

